                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4       FINJAN, INC.,                                       Case No. 17-cv-04790-HSG (TSH)
                                   5                     Plaintiff,
                                                                                               DISCOVERY ORDER
                                   6              v.
                                                                                               Re: Dkt. Nos. 172, 173
                                   7       BITDEFENDER INC., et al.,
                                   8                     Defendants.

                                   9

                                  10           Finjan and Bitdefender have filed a joint discovery letter brief concerning Finjan’s request

                                  11   for the reimbursement of certain deposition-related expenses. ECF No. 173.1

                                  12           By way of background, in an exchange of emails on September 9 and 10, 2019, the parties
Northern District of California
 United States District Court




                                  13   agreed that Bitdefender would depose Finjan’s expert Dr. Medvidovic on October 10. At 9:21

                                  14   p.m. on October 9, Bitdefender notified Finjan it could not proceed with the deposition the

                                  15   following day because the attorney scheduled to take it had a family emergency. Bitdefender now

                                  16   seeks to reschedule the deposition, but Finjan won’t agree unless Bitdefender pays its expenses for

                                  17   the canceled deposition. Those expenses are $5,850 in attorney’s fees for travel time to and from

                                  18   Los Angeles, $333.60 for the plane ticket and change fee, $108 for parking at the airport, $568.46

                                  19   for two nights at a hotel, and $12.69 for cab fare, for a total of $6,872.75. The Court ordered the

                                  20   parties to meet and confer about rescheduling the deposition and in the meantime directed them to

                                  21   file this joint letter brief so the Court could resolve the issue of reimbursement. ECF No. 171.

                                  22           The rule that applies when you don’t show up for a deposition you noticed is Federal Rule

                                  23   of Civil Procedure 30(g)(1), which states that “[a] party who, expecting a deposition to be taken,

                                  24   attends in person or by an attorney may recover reasonable expenses for attending, including

                                  25   attorney’s fees, if the noticing party failed to . . . attend and proceed with the deposition . . .” It’s

                                  26   true that the rule speaks in terms of “attend[ing]” a deposition, and no one did that here because it

                                  27
                                       1
                                  28    Finjan filed its half of the joint letter brief at ECF No. 172. Bitdefender then combined the two
                                       halves and filed the joint letter brief at ECF No. 173
                                   1   was canceled the day before, but courts also apply this rule to last-minute cancelations. See Albee

                                   2   v. Cont’l Tire N. Am., Inc., 780 F. Supp. 2d 1005, 1012 (E.D. Cal. 2011) (awarding reasonable

                                   3   costs, including attorney’s fees, when noticing party canceled a deposition at 6:21 p.m. the night

                                   4   before).

                                   5          Still, a fact of life is that people have emergencies, and so the reason for the cancelation

                                   6   matters. In Luna Gaming-San Diego LLC v. Dorsey & Whitley, LLP, 2009 WL 196325 (S.D. Cal.

                                   7   Jan. 27, 2009), plaintiff’s counsel became ill the day before he was scheduled to depose the

                                   8   defendant. The deposition therefore had to be rescheduled, and the defendant asked to be

                                   9   reimbursed his attorney’s fees under Rule 30(g)(1) because of this. The Court denied the request,

                                  10   finding that plaintiff’s counsel notified the defendant as soon as he discovered he would be unable

                                  11   to proceed with the deposition, becoming suddenly ill was outside his control, and there was no

                                  12   bad faith or dilatory conduct by plaintiff’s counsel. Id. at *3. Likewise, in the analogous situation
Northern District of California
 United States District Court




                                  13   of Rule 30(g)(2) where a deposition does not proceed because the noticing party failed to

                                  14   subpoena the witness, if the real reason for the last-minute cancelation was sudden illness, an

                                  15   award of costs is not appropriate. See Moore v. Yellow Freight System, Inc., 131 F.R.D. 196, 197

                                  16   (D. Kan. 1990).

                                  17          Here, Finjan doesn’t call into question that there actually was a family emergency and that

                                  18   it actually did arise the day before the deposition. And it cites no legal authority for its argument

                                  19   that it deserves fees and costs. In fact, Finjan cites no law at all and does not even refer to Rule

                                  20   30(g)(1) or any other rule. Under the circumstances, the Court finds that Bitdefender’s last-minute

                                  21   cancelation was justified and does not warrant the award of fees or costs. While Finjan might be

                                  22   frustrated that it is out nearly $7,000 for the canceled deposition, “many parties have to travel for

                                  23   depositions and it should be accepted as part of the costs of litigation.” Luna Gaming, 2009 WL

                                  24   196325 at *3. Finjan’s request for the award of fees and costs is therefore DENIED.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 21, 2019

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
                                                                                          2
